FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          April 25, 2008
                      UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                        Clerk of Court



    JOAN J. PATTON,

                Plaintiff-Appellant,

    v.                                                     No. 07-4154
                                                  (D.C. No. 2:06-CV-00461-PGC)
    ROBERT WEST; SKIP TANDY;                                 (D. Utah)
    RETA TRIMBLE; MARK TROXEL;
    JOHN CHRISTOFFERSON; CHUCK
    HUGO; JAMES GUYNN; JOHN
    ALLEN; MING ALLEN; KELLY
    PETERSON; CITY OF PROVO,

                Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before MURPHY, McKAY, and GORSUCH, Circuit Judges.



         Plaintiff-appellant, Joan J. Patton, appeals the district court’s dismissal of

her complaint for failure to state a claim upon which relief can be granted

pursuant to Fed. R. Civ. P. 12(b)(6), and its further denial of her requests for a


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
preliminary injunction and for leave to amend her complaint. We affirm the

district court for substantially the reasons stated by that court.

      Plaintiff, proceeding pro se both in the district court and on appeal, brought

claims against Provo City, Utah, several of its employees, individuals John and

Ming Allen, John Does 1-8, and the court-appointed attorney guardian ad litem

for her grandchildren. 1 Plaintiff’s complaint claimed entitlement to damages

under 42 U.S.C. §§ 1983, 1985, and 1986, for violation of her rights under the

First, Fourth, Fifth, Sixth, and Fourteenth Amendments and included claims under

the Americans with Disabilities Act and various other constitutional provisions.

Plaintiff also asked for a declaratory judgment and for injunctive relief under

28 U.S.C. §§ 2201 and 2202. After defendants filed their respective motions to

dismiss, plaintiff moved for leave to amend her first amended complaint and for

an injunction against the guardian ad litem under Fed. R. Civ. P. 65(a).

      Plaintiff’s claims arise from many years of confrontation with Provo City

over the condition of her residential property and include claims that defendants


1
       Contrary to plaintiff’s self-proclaimed “pro se” status, her briefs, both to
this court and to the district court, with the possible exception of her opening
brief on appeal, are clearly written by someone with formal legal training. We
note that an attorney who “ghost writes” a brief for a pro se litigant may be
subject to discipline both for a violation of the rules of professional conduct and
for contempt of court. See, e.g., Wesley v. Don Stein Buick, Inc., 987 F. Supp.
884, 885-87 (D. Kan. 1997); Johnson v. Bd. of County Comm’rs, 868 F. Supp.
1226, 1231-32 (D. Colo. 1994), rev’d in part on other grounds, 85 F.3d 489
(10th Cir. 1996).


                                           -2-
retaliated against her because she brought a civil lawsuit against them, that Provo

City’s zoning laws are not uniformly enforced, that defendants engaged in a

conspiracy with the Allen and John Doe defendants to deprive her of her rights

and her property, and that she was subject to many unreasonable searches and

seizures.

       The district court adopted the report and recommendation of the magistrate

judge who concluded that the bulk of plaintiff’s allegations and claims were

conclusory and/or failed to state a claim for relief. We agree.

              We review de novo a district court’s decision on a Rule
      12(b)(6) motion for dismissal for failure to state a claim. In doing so,
      we must accept all the well-pleaded allegations of the complaint as
      true and must construe them in the light most favorable to the
      plaintiff. In addition, in determining whether to grant a motion to
      dismiss for failure to state a claim, we look to the specific allegations
      in the complaint to determine whether they plausibly support a legal
      claim for relief.

Pace v. Swerdlow, No. 06-4157, 2008 WL 570805, at *5 (10th Cir. Mar. 4, 2008)

(citations, quotations, and brackets omitted).

      Specifically with regard to plaintiff’s conspiracy claims, our review is aided

by the recent Supreme Court decision in Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955 (2007). Twombly involved an attempt by the plaintiffs to bring an antitrust

conspiracy claim under section 1 of the Sherman Act. The Court held “that stating

such a claim requires a complaint with enough factual matter (taken as true) to

suggest that an agreement was made.” Id. at 1965. The plaintiffs’ claim in


                                          -3-
Twombly failed because the actions they complained of were not “placed in a

context that raises a suggestion of a preceding agreement.” Id. at 1966. The

challenged action could just as easily have been evidence of independent conduct

free from any illegal agreement. Id.

      So too here. Plaintiff’s allegations of conspiracy fail to raise any suggestion

of a preceding agreement among defendants to deprive her of her rights. She

advanced no allegation “plausibly suggesting” an improper agreement. See id.

The actions plaintiff complains of could just as easily be the result of defendants’

many rightful attempts over the years to enforce Provo City’s zoning laws. Again,

as in Twombly, plaintiff’s allegations of conspiracy “get[] the complaint close to

stating a claim, but without some further factual enhancement it stops short of the

line between possibility and plausibility of ‘entitlement to relief.’” Id.; see also

Robbins v. Oklahoma, No. 07-7021, 2008 WL 747132, at *3 (10th Cir. Mar. 21,

2008) (applying Twombly in a § 1983 setting and holding that “if [allegations in a

complaint] are so general that they encompass a wide swath of conduct, much of it

innocent, then the plaintiffs ‘have not nudged their claims across the line from

conceivable to plausible.’” (quoting Twombly, 127 S. Ct. at 1974)).

      Plaintiff objected to what she saw as the magistrate judge’s failure to

address her claim that she had been forcibly evicted from her home for a period of

four and one half years without due process. The district court held that the

magistrate judge’s treatment of at least ten different claims against the City

                                          -4-
defendants implicitly encompassed the eviction claim. While in other

circumstances a court’s failure to specifically address a claim might warrant

remand, we are free on appeal to affirm for any reason adequately supported by

the record, Forest Guardians v. Forsgren, 478 F.3d 1149, 1152 (10th Cir. 2007),

and we find plaintiff’s allegations about the eviction, like her allegations of

conspiracy, to be too conclusory to state a claim for relief.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court


                                                     Michael R. Murphy
                                                     Circuit Judge




                                          -5-